DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As previously discussed, Applicants’ election with traverse of Group 2 and the species of arabinoxylan (claim 3) from a gramineous plant (claim 11) in the reply filed on March 28, 2022 is acknowledged.  Claims 2, 4, 5 and 18 have been amended.  Claims 1, 3, 7, 8, 16 and 17 have been canceled.  No claims have been added.  Claims 12-15 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions (non-elected Groups), there being no allowable generic or linking claim.  Accordingly, claims 2, 4-6 and 9-11 are examined on the merits herewith.  
In reply to Applicants’ traversal of the restriction requirement, burden of search and examination are not criteria in a 371 restriction, only in a U.S. restriction.  Applicants state that their claims are sufficiently related, but the thought is incomplete- sufficiently related to what?  The sufficient relationship of one or more claims to something else is also not a criterion in a 371 restriction.  Applicants’ arguments are not persuasive.
The restriction requirement is deemed proper and is made final.
Claim Objections
In view of Applicants’ amendments to the claims, the objections in the previous Office action are withdrawn.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, a judicial exception, a naturally occurring bacterium, without significantly more.  The claim(s) recite(s) simply Applicants’ strain no. NITE BP-02569, a strain of Bifidobacterium longum, subspecies longum, which Applicants deposited in a patent depository, as a biological deposit (claim 2).  Claims 4-6 are broader and recite this strain as a bacterium, or a composition comprising this bacterium, that is able to utilize 2’-fucosyllactose and arabinoxylan.  The specification discloses that this bacterium is naturally occurring and that it is a strain of this subspecies (longum) that “utilizes” (hydrolyzes, or hydrolyzes and metabolizes) 2-fucosyllactose and arabinoxylan.  See paragraphs 8-10, 12, 15-20 and 22 of the specification.  This judicial exception is not integrated into a practical application because the claims are drawn simply to the bacterium itself, or to a composition comprising the bacterium, with nothing else named in the composition.  As a result, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  See MPEP § 2106.
Claim Rejections - 35 USC § 112, (a)

	Applicants stated on p. 7 of their Response that their biological deposit, Bifidobacterium longum, subspecies longum, strain no. NITE BP-02569, was deposited under the terms of the Budapest Treaty and that all restrictions on access to the deposit will be removed upon the grant of a patent, in accordance with 37 CFR §§ 1.801-1.809 (see MPEP § 2404.01).  As a  result, this rejection is withdrawn.  
Claim Rejections - 35 USC § 103
In view of Applicants’ amendments to the claims, this rejection is withdrawn.  

Claims 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims overcome the § 101 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-08-08